Exhibit 10.39

April 26, 2012

Ronald Griffin

3115 Gadsden St

Alpharetta, GA 30022

Dear Ron,

On behalf of AutoZone, I am delighted to offer to you the position of CIO—Senior
Vice President, Information Technology (subject to election by the Board of
Directors), reporting directly to Bill Giles, CFO—EVP, Finance, IT & Store
Development.

Our offer includes a base salary of $400,000 per annum plus an annual incentive
target of 60 percent of your base salary. The actual incentive award will be
determined by the achievement of pre-defined Company and Business Unit
objectives and will be prorated based on your length of employment during the
fiscal year. Incentive awards can be less than target, but they can also exceed
target based on above-plan performance. For Fiscal 2012, we will pay a prorated
incentive award at 100% of target. At your option, we will pay the prorated
Fiscal 2012 incentive according to the actual Company calculation, provided you
notify us prior to your start date.

You will also be eligible to receive stock options. The stock option grants
typically occur annually, after the end of the fiscal year (usually during late
September). Individual grants are determined based on the position held and
individual performance. In addition, you will also receive a one-time grant of
21,000 stock options as soon as practicable following your AutoZone start date.
All stock option grants are at the discretion of, and subject to approval by,
the Compensation Committee of our Board of Directors.

AutoZone will provide a gross sign-on bonus of $150,000, payable  1/2 up front
and  1/2 after one year of service. The initial amount will be paid to you
during your first two weeks of employment (minus tax withholding and other
required deductions).

Our offer of employment also includes relocation support, outlined in the
Relocation Policy you will receive.

You will be eligible to participate in AutoZone's full group benefit programs,
which currently include medical, dental, vision, life and disability coverage
along with a 401(k) program. These benefit options, which may change from time
to time, are subject to waiting periods and other requirements. There is also a
company paid Executive Disability Plan to include short-term and long-term
disability.

As a Senior Vice President, you are eligible to participate (subject to waiting
periods) in our Executive Deferred Compensation Plan and the Executive Stock
Purchase Plan. You are also eligible for four weeks of vacation. These benefits
are granted and reviewed on an annual basis. All benefits are subject to review
and may change from time to time.

Notwithstanding, your employment will be “at will” and terminable at any time.
Additionally, the offer is contingent upon a successful criminal background
check.

Ron, we are enthusiastic about the possibility of you joining our team. I am
personally looking forward to your positive response and to working with you in
the near future. Please feel free to call me or David Orabone to address any
questions you may have.

Sincerely,

Bill Giles

Chief Financial Officer—Executive Vice President

Finance, IT & Store Development

Customer Satisfaction

 